DETAILED ACTION
Claims 1-21 filed September 2nd 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2nd 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are not persuasive. 
The Examiner disagrees with the applicant’s construction of Paek (US2013/0222296) in view of Jarret et al. (US2012/0304092). In the original combination, the Examiner used Paek to teach the components of a drag and drop gesture to execute a function and Jarret to provide an example of a switching function at the end of a drag and drop gesture. The point is moot as the rejection now uses a different reference to better clarify the Examiner’s argument. 
The Examiner must respectfully disagree with the applicant’s characterization of Jarret. The applicant asserts, in Jarret, the input is directed towards the divider, the Examiner must respectfully disagree. Paragraph 125 of Jarret states: 
“Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions or automatically move a divider (e.g., immersive interface divider 2010 of FIG. 20) such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa.” 
It should be noted the drag-and-drop gesture of Jarret is directed towards either the larger immersive interface 2006 or the smaller immersive interface 2008. The drag-and-drop gesture is NOT directed at the immersive interface divider 2010 as asserted by the applicant.  
Please refer to the updated 103 rejection below for the rejections of claims 1-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarret et al. (US2012/0304092) in view of Han et al. (US2014/0337793)

 	Consider claim 1, where Jarret teaches a method of arranging applications, the method comprising: at an electronic device with a display and a touch-sensitive surface (See Jarret paragraphs 51-52 where a gesture is received on touch-sensitive display): concurrently displaying a first application window and a second application window;  (See Jarret figure 20 and paragraphs 121 where there are two application windows displayed concurrently: a larger immersive interface 2006 and a smaller immersive interface 2008) receiving an input directed to the first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window: (See Jarret figures 19-20 and paragraph 125 where a drag-and-drop gesture of one of the immersive interfaces is performed, thus a drag and drop input on the larger immersive interface)  enlarging the second application window to an enlarged size second application window that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. In other words, if a drag and drop gesture was performed on the larger immersive interface over to the area occupied by the smaller immersive interface, the smaller immersive interface would be enlarged to an enlarged size of the smaller immersive interface) 
	Jarret teaches a drag and drop gesture, however Jarret does not explicitly teach moving the first application window in accordance with the drag input. However, in the analogous field of touch screen gestures Han teaches moving the first application window in accordance with the drag input. (See Han figure 7 and paragraphs 54-55 where a drag operation will move the window in the drag direction) Therefore, it would have been obvious for one of ordinary skill in the art to animate the drag and drop operation of Jarret by moving the window as taught by Han. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a responsive user interface to reflect the user’s actions by providing visual confirmation of the user’s gestures. 

 	Consider claim 2, where Jarret in view of Han teaches the method of claim 1, including: in response to detecting liftoff of the drag input, concurrently displaying the first application window and the enlarged size second application window. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.) 

 	Consider claim 3, where Jarret in view of Han teaches the method of claim 1, including: in response to detecting the drag input, shrinking the first application window to a reduced size first application window. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. Thus, the larger immersive interface becomes the size of the smaller immersive interface) 

 	Consider claim 5, where Jarret in view of Han teaches the method of claim 1, wherein the first application window is displayed at a first location near a first edge of the touch-sensitive surface, and the second application window is displayed at a second location near a second edge of the touch- sensitive surface. (See Jarret figures 19-20 and paragraph 125-126 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. Thus, the larger immersive interface can be moved to the edge of the smaller immersive interface and then the large immersive interface becomes the size of the smaller immersive interface)

 	Consider claim 6, where Jarret in view of Han teaches the method of claim 5, including: moving the first application window to the second edge of the touch sensitive surface; in response to liftoff of the input at the second edge, displaying the first application window at the second location. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)

 	Consider claim 7, where Jarret in view of Han teaches the method of claim 1, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. The smaller immersive interface is a different size than the larger immersive interface)

 	Consider claim 8, where Jarret teaches an electronic device, comprising: a display; a touch-sensitive surface; (See Jarret paragraphs 51-52 where a gesture is received on touch-sensitive display):  one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, (See Jarret figure 1 where there is a processor and media) the one or more programs including instructions for: concurrently displaying a first application window and a second application window; (See Jarret figure 20 and paragraphs 121 where there are two application windows displayed concurrently: a larger immersive interface 2006 and a smaller immersive interface 2008)  receiving an input directed to the first application window that is concurrently displayed with the second application window followed by a drag input; (See Jarret figures 19-20 and paragraph 125 where a drag-and-drop gesture of one of the immersive interfaces is performed, thus a drag and drop input on the larger immersive interface)   and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window: and enlarging the second application window to an enlarged size second application window that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. In other words, if a drag and drop gesture was performed on the larger immersive interface over to the area occupied by the smaller immersive interface, the smaller immersive interface would be enlarged to an enlarged size of the smaller immersive interface) 
	Jarret teaches a drag and drop gesture, however Jarret does not explicitly teach moving the first application window in accordance with the drag input. However, in the analogous field of touch screen gestures Han teaches moving the first application window in accordance with the drag input. (See Han figure 7 and paragraphs 54-55 where a drag operation will move the window in the drag direction) Therefore, it would have been obvious for one of ordinary skill in the art to animate the drag and drop operation of Jarret by moving the window as taught by Han. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a responsive user interface to reflect the user’s actions by providing visual confirmation of the user’s gestures. 

 	Consider claim 9, where Jarret in view of Han teaches the electronic device of claim 8, wherein the one or more programs also include instructions for: in response to detecting liftoff of the drag input, concurrently displaying the first application window and the enlarged size second application window. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)

 	Consider claim 10, where Jarret in view of Han teaches the electronic device of claim 8, wherein the one or more programs also include instructions for: in response to detecting the drag input, shrinking the first application window to a reduced size first application window. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)


 	Consider claim 12, where Jarret in view of Han teaches the electronic device of claim 8, wherein the first application window is displayed at a first location near a first edge of the touch-sensitive surface, and the second application window is displayed at a second location near a second edge of the touch- sensitive surface. (See Jarret figures 19-20 and paragraph 125-126 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. Thus, the larger immersive interface can be moved to the edge of the smaller immersive interface and then the large immersive interface becomes the size of the smaller immersive interface)

 	Consider claim 13, where Jarret in view of Han teaches the electronic device of claim 12, wherein the one or more programs also include instructions for: moving the first application window to the second edge of the display; and in response to liftoff of the input at the second edge, displaying the first application window at the second location. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)

 	Consider claim 14, where Jarret in view of Han teaches the electronic device of claim 8, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. The smaller immersive interface is a different size than the larger immersive interface)

 	Consider claim 15, where Jarret in view of Han teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, that when executed by a first electronic device with a display and a touch-sensitive surface cause the electronic device to: (See Jarret paragraphs 51-52 where a gesture is received on touch-sensitive display):  concurrently display a first application window and a second application window; (See Jarret figure 20 and paragraphs 121 where there are two application windows displayed concurrently: a larger immersive interface 2006 and a smaller immersive interface 2008)   receive an input directed to the first application window that is concurrently displayed with the second application window followed by a drag input; and in response to detecting the drag input directed to the first application window that was concurrently displayed with the second application window: (See Jarret figures 19-20 and paragraph 125 where a drag-and-drop gesture of one of the immersive interfaces is performed, thus a drag and drop input on the larger immersive interface)   and enlarge the second application window to an enlarged size second application window that is larger than a size at which the second application window was displayed prior to detecting the input directed to the first application window, wherein the enlarged size second application window and the first application window are concurrently displayed. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. In other words, if a drag and drop gesture was performed on the larger immersive interface over to the area occupied by the smaller immersive interface, the smaller immersive interface would be enlarged to an enlarged size of the smaller immersive interface) 
	Jarret teaches a drag and drop gesture, however Jarret does not explicitly teach moving the first application window in accordance with the drag input. However, in the analogous field of touch screen gestures Han teaches moving the first application window in accordance with the drag input. (See Han figure 7 and paragraphs 54-55 where a drag operation will move the window in the drag direction) Therefore, it would have been obvious for one of ordinary skill in the art to animate the drag and drop operation of Jarret by moving the window as taught by Han. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a responsive user interface to reflect the user’s actions by providing visual confirmation of the user’s gestures. 


 	Consider claim 16, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 15, wherein the one or more programs also include instructions that cause the electronic device to: in response to detecting liftoff of the drag input, concurrently display the first application window and the enlarged size second application window. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)

 	Consider claim 17, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 15, wherein the one or more programs also include instructions that cause the electronic device to: in response to detecting the drag input, shrink the first application window to a reduced size first application window. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. Thus, the larger immersive interface becomes the size of the smaller immersive interface)

 	Consider claim 19, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 15, wherein the first application window is displayed at a first location near a first edge of the touch- sensitive surface, and the second application window is displayed at a second location near a second edge of the touch-sensitive surface. (See Jarret figures 19-20 and paragraph 125-126 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. Thus, the larger immersive interface can be moved to the edge of the smaller immersive interface and then the large immersive interface becomes the size of the smaller immersive interface)

 	Consider claim 20, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 19, wherein the one or more programs also include instructions that cause the electronic device to:  move the first application window to the second edge of the display; in response to liftoff of the input at the second edge, display the first application window at the second location. (See Jarret paragraph 125 where upon the completion of the drag and drop gesture the swapping of sizes of the interactive windows is performed. It would be obvious to one of ordinary skill in the art that the drop portion of the drag and drop operation involves detecting liftoff of the drag input.)

 	Consider claim 21, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 15, wherein the second application window is a different size than the first application window prior to detecting the first input. (See Jarret figures 19-20 and paragraph 125 where Block 1902 may also enable selection through a drag-and-drop gesture of one of the immersive interfaces from one region to another region. In such a case block 1904 may switch the interfaces between the regions such that resulting sizes are switched. By so doing, manager 134 automatically reduces larger immersive interface 2006 to fully occupy a region previously occupied by smaller immersive interface 2008 and vice-versa. The smaller immersive interface is a different size than the larger immersive interface)

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarret in view of Han as applied to claim 1 above, in further view of Paek (US2013/0222296)

 	Consider claim 4, where Jarret in view of Han teaches the method of claim 3, however they do not explicitly teach wherein the reduced size first application window is an icon of the application. However, in an analogous field of endeavor Paek teaches wherein the reduced size first application window is an icon of the application. (See Paek paragraphs 37, 25 where a drag signal on a window can enter the window into a floating state, where a window in a floating state may be represented using an icon) Therefore, it would have been obvious for one of ordinary skill in the art to modify the visualization of the drag gesture shown in Han figure 7 with an icon as taught by Paek. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of saving computing power by not needed to render the entire window. 

 	Consider claim 11, where Jarret in view of Han teaches the electronic device of claim 10, however they do not explicitly teach wherein the reduced size first application window is an icon of the application. However, in an analogous field of endeavor Paek teaches wherein the reduced size first application window is an icon of the application. (See Paek paragraphs 37, 25 where a drag signal on a window can enter the window into a floating state, where a window in a floating state may be represented using an icon) Therefore, it would have been obvious for one of ordinary skill in the art to modify the visualization of the drag gesture shown in Han figure 7 with an icon as taught by Paek. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of saving computing power by not needed to render the entire window.

 	Consider claim 18, where Jarret in view of Han teaches the non-transitory computer readable storage medium of claim 17, however they do not explicitly teach wherein the reduced size first application window is an icon of the application. However, in an analogous field of endeavor Paek teaches wherein the reduced size first application window is an icon of the application. (See Paek paragraphs 37, 25 where a drag signal on a window can enter the window into a floating state, where a window in a floating state may be represented using an icon) Therefore, it would have been obvious for one of ordinary skill in the art to modify the visualization of the drag gesture shown in Han figure 7 with an icon as taught by Paek. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of saving computing power by not needed to render the entire window.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624